DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (2020/0133753) in view of Bath et al. (2019/0235941) and Raleigh (2019/0311430).
Regarding claim 1:
Olson teaches:
An apparatus to monitor computational device operation [fig 1 – 102], the apparatus comprising: 
heartbeat data to be collected from a device, the heartbeat data including time varying data and fixed data [par 4, 39, 60-61 - various types of input data concerning the state of components of a computing environment are collected, firmware level is an example of fixed data];
a data collector to collect, via a network, the heartbeat data from the device [par 4, 10, 39, 60-61]; 
a machine learning engine to process the heartbeat data to predict whether the device is associated with one or more failure modes [par 11, 33, 50-52, 56 – machine learning module generates risk scores that show probability of failure]; and 
an alert generator to:
generate an alert based on a prediction from the machine learning engine associated with a first one o the one or more failure modes [par 4, 5, 50-52, 56 – determines failure mode based on risk score], 
[par 4, 5, 56 – generates alert if the risk score is at a certain level, i.e. a particular failure mode, these are determined per component];
and 
transmit the alert to a device management agent [par 4, 56 – alert is transmitted]. 
Olson does not explicitly teach the heartbeat data and interfacing techniques to transmit the heartbeat data from the device to measurement entity being defined by a software development kit. Olson does, however, teach remote monitoring of heartbeat data in order to analyze system state and predict probable failures.
Bath discloses implementing monitoring functionality for monitoring heartbeat data via use of a software development kit [par 92, 93].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the monitoring of Olson with the SDK implemented monitoring of Bath.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Olson teaches device monitoring without any particular teachings for how to implement the monitoring functionality. Bath meets the need of Olson for an explicit way to implement monitoring functionality on a device [par 92, 93].
Olson-Bath does not explicitly teach an SDK deployment engine to deploy an SDK associated with a measurement entity to a manufacturer of a device. Olson-Bath does, however, teach an SDK being used to implement remote monitoring of a device by a measurement entity.
[par 405].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the SDK deployment of Raleigh with the SDK defined remote monitoring of Olson-Bath.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Raleigh discloses that deployment of an SDK to a manufacturer allows a monitoring entity to be efficiently designed by a device OEM, ODM or manufacturer for operation in a service network [par 405].

Regarding claims 8 and 15:
See the teachings of Olson-Bath-Raleigh above.
Olson-Bath-Raleigh further teaches processor circuitry and non-transitory computer readable media storing instructions to be executed by a processor [Olson par 70-77]. 

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olson-Bath-Raleigh as applied to claims 1, 8 and 15 above, and further in view of official notice.
Regarding claims 2, 9, and 16:
See the teachings of Olson-Bath-Raleigh above.
Olson-Bath-Raleigh does not explicitly teach a second instance of each of the elements of claims 1, 8 and 15. Olson-Bath-Raleigh does, however, teach distributing an SDK to any device that it is desired to offer services with [Raleigh par 405].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the concept of providing a second device and performing identical services with a second device with the teachings of Olson-Bath-Raleigh as outlined with regard to claim 1.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Olson-Bath-Raleigh disclose providing an SDK to any device and providing more than one of each element of a claim has “no patentable significance unless a new and unexpected result is produced.” MPEP 2144.04(VI)(B).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olson-Bath-Raleigh as applied to claims 1 and 8 above, and further in view of Luff (2011/0066437).
Olson-Bath-Raleigh does not explicitly teach the device being a watermark encoder. Olson-Bath-Raleigh does, however, teach that the device can be any of a number of types of devices including broadly disclosed servers, network appliances, processing devices, etc. [Olson par 29].
Luff teaches devices that are watermark encoders [fig 1; par 34].

One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Olson-Bath-Raleigh discloses that the monitoring described by Olson is application to a vast range of devices, including servers, network appliances, etc. without providing an exhaustive list of such devices. Luff makes clear that a watermark encoder is a device including, for example, a server.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 10-12, 15, and 17-19 of U.S. Patent No. 11062233 in view of Raleigh. 
The claims of the ‘233 patent contain all teachings of instant claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17 and 18 except an SDK deployment engine to deploy an SDK associated with a measurement entity to a manufacturer of a device. 
Raleigh teaches an SDK deployment engine to deploy an SDK associated with a measurement entity to a manufacturer of a device [par 405].
[par 405].

Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11062233 in view of Raleigh and further in view of official notice. 
See the teachings of the ‘233 patent-Raleigh combination above with regard to claims 1, 8 and 15. The ‘233-Raleigh combination does not explicitly teach to provide a second of each element of claims 1, 8 and 15.
The examiner takes official notice that it was well known to those of ordinary skill in the art prior to the effective filing date to provide multiple instances of a device and, in turn, to monitor multiple devices. The concept of more than a single instance of any particular element is generally understood to be possible and, further, it is exceedingly common remotely manage more than a single device.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the concept of providing a second device and performing identical services with a second device with the teachings of ‘233-Raleigh as outlined with regard to claim 1.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because ‘233-Raleigh disclose providing an SDK to any device and providing more than one of each element of a claim has “no patentable significance unless a new and unexpected result is produced.” MPEP 2144.04(VI)(B).

Claims 5, 6, 12, 13, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 10-12, 15, and 17-19 of U.S. Patent No. 11062233 in view of Raleigh and Olson. 
The claims of the ‘233 patent contain all teachings of instant claims 5, 6, 12, 13, 19, and 20 except an SDK deployment engine to deploy an SDK associated with a measurement entity to a manufacturer of a device, wherein the historical data includes one or more of: Pareto chart data, past heartbeat data, or past failure modes, and tracking the time varying data over time. 
Raleigh teaches an SDK deployment engine to deploy an SDK associated with a measurement entity to a manufacturer of a device [par 405].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the SDK deployment of Raleigh with the teachings of the ‘233 claims because Raleigh discloses that deployment of an SDK to a manufacturer allows a monitoring entity to be efficiently designed by a device OEM, ODM or manufacturer for operation in a service network [par 405].
‘233-Raleigh does not teach:
 wherein the historical data includes one or more of: Pareto chart data, past heartbeat data, or past failure modes and 
tracking the time varying data over time.
Olson teaches:
[par 60]; and 
tracking the time varying data over time [par 26, 60 - incident data is necessarily tracked if it is being used as input to the machine learning engine].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the teachings of Olson with the teachings of ‘233-Raleigh because ‘233-Raleigh explicitly teaches historical data and time varying data without disclosing specific details regarding the data, creating an implicit need for such details. Olson meets that need.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘109 to Tarlano et al. discloses predictive failure analysis using incoming streams of event and error data associated client devices running software components.
‘036 to Mezic et al. discloses using machine learning and spectral analysis to provide predictive failure analysis as well as a fault signature data store to compare clustered data and alert a user. Detects anomalous behavior in various sensors of a physical structure, e.g. a building.
‘589 to Ghosh et al. discloses predictive analysis performed during software development by discerning a set of predictors for a failure in an instance of a component and using a model based predictive approach.

‘296 to Engers et al. discloses a failure prediction model based on historical and current data to predict the probability of failure of a selected storage device model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARC DUNCAN/Primary Examiner, Art Unit 2113